THE THIRTEENTH COURT OF APPEALS

                                   13-17-00611-CR


                                 The State of Texas
                                         v.
                             Graham D. Garfield-Bentsen


                                  On appeal from the
                    275th District Court of Hidalgo County, Texas
                           Trial Cause No. CR-2960-09-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED.

      We further order this decision certified below for observance.

June 28, 2018